Citation Nr: 9919506	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic and 
beriberi heart disease.

2.  Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel







INTRODUCTION

The veteran had beleaguered service from December 1941 to 
April 8, 1942; was missing on April 9, 1942; was a prisoner 
of war from April 10, to July 31, 1942; was no casualty 
status from August 1, to October 29, 1942; was missing from 
October 30, 1942 to January 8, 1945; status under MPA was 
terminated on January 8, 1945; and he had recognized 
guerrilla service from January 9, to April 15, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
ischemic and beriberi heart disease and dysentery.

The Board notes that the RO previously denied entitlement to 
beriberi and dysentery in an October 1993 rating decision.  
The veteran was informed of that decision in a letter dated 
in November 1993 and he did not appeal.  Therefore, the 
October 1993 rating decision which denied entitlement to 
service connection for beriberi and dysentery became final.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, in the case of a former prisoner of war, new and 
material evidence is not required to reopen a claim for a 
disease which may be presumptively service connected under 38 
U.S.C.A. § 1112(b); all that is required is that the former 
prisoner of war submit a well grounded claim.  Yabut v. 
Brown, 6 Vet. App. 79, 82 (1993); Suttmann v. Brown, 5 Vet 
App 127 (1993).  Therefore, the issues are properly stated as 
entitlement to service connection for ischemic and beriberi 
heart disease and entitlement to service connection for 
dysentery.  


In a June 1994 letter, the veteran indicated that he wished 
to file an application for pension.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In a May 1996 statement in support of claim, the veteran 
indicated that he was seeking service-connected disability 
compensation "for all the sickness and diseases I suffered" 
during his prisoner of war experience.  He asserted that he 
suffered from several disorders when he was a prisoner of 
war, including but not limited to malnutrition, malaria, 
beriberi, anxiety with severe emotional stress, avitaminosis, 
bloody urine, rheumatism, painful body joints, deafness, 
dehydration, blurred vision, "irritable bloody bowel 
movements," shortness of breath, uneven faltering heart 
beats, psychotic nervousness, scratchy body, hypertension, 
arthritis, chronic asthma, constant dizziness and headaches, 
diarrhea, depressive neurosis, tuberculosis, hallucinations, 
skin rashes and boils, and pellagra and loss of memory.  The 
Board notes that entitlement to service connection for 
several of these disorders has previously been finally 
denied.  However, as noted above, in the case of a former 
prisoner of war, new and material evidence is not required to 
reopen a claim for a disease which may be presumptively 
service connected under 38 U.S.C.A. § 1112(b); all that is 
required is that the former prisoner of war submit a well 
grounded claim.  See Yabut; Suttmann.  As these issues have 
similarly been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for ischemic and 
beriberi heart disease is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for service connection for dysentery is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for ischemic 
and beriberi heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for dysentery 
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

United States and Philippine service records include a 
November 1941 Army of the Philippines Personal Record which 
shows that the veteran was called to duty on November 28, 
1941, and that he reported he was sound and well to the best 
of his knowledge.  An October 1945 Chest X-ray showed that 
the heart, great vessels, pleura, and diaphragm were normal 
and the impression was findings that presumably represent an 
old, fibrotic, tuberculous process of no present clinical 
significance.   A November 1945 physical examination report 
shows that the cardiovascular system was ok, that sitting 
pulse was 76, that post-exercise pulse was 95, and that two 
minutes after exercise pulse was 80.  Blood pressure was 
128/88.  

The records include two original Affidavits for Philippine 
Army Personnel.  One was signed in November 1945 and shows 
the veteran reported that, after he was released from the 
prisoner of war camp, he "remained convalescing" and was 
supported by his parents.  He also stated that he 
subsequently returned to military service.  In the section 
for chronological record of wounds and illnesses incurred, 
"none" was written.  The other original Affidavit for 
Philippine Army Personnel that is stamped "Terminal Date 
Guerrilla" and was signed in January 1946.  

This document shows that the veteran reported "none" in the 
section for chronological record of wounds and illness 
incurred from December 8, 1941 to date of return to military 
control.  A January 1948 WD AGO Form 38, Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty, or Retirement, shows that the veteran had 
no significant or disabling diseases, wounds, or injuries.  

Examination of the cardiovascular system was normal, blood 
pressure was 118/78, sitting pulse was 78, pulse immediately 
after exercise was 96, and pulse two minutes after exercise 
was 78.  A chest X-ray was not taken.  Examination of the 
abdominal wall, viscera, and genitourinary system was normal 
and there were no varicose veins.  The examiner indicated 
that there were no defects.  

A DA Form 1577, Authorization for Issuance of Awards shows 
that, in May 1991, the veteran was issued a "POW Medal" 
from the Department of the Army.  

In September 1992 and several times thereafter, the RO 
received a copy of an Affidavit for Philippine Army Personnel 
which was signed in November 1945 (on a different date than 
the aforementioned November 1945 Affidavit for Army 
Personnel).  This document shows that the veteran reported 
that he was released from the prisoner of war camp "sick."  
He stated that, on August 2, 1942, he was released from 
prisoner of war camp and became sick with malaria, beriberi, 
and diarrhea until September 1943.  

The veteran reported that he was treated by Dr. S. and 
supported by his parents during that time.  Additionally, in 
the section for chronological record of wounds and illnesses 
incurred from December 8, 1941, to date of return to military 
control, the veteran reported that the nature of injury or 
illness when he was a prisoner of war from April to August 
1942 was "none", and diarrhea and malaria, and that he was 
treated by Dr. S. for beriberi from August 2, 1942, to August 
4, 1943.  He also indicated that he had incurred no permanent 
disabilities.  

December 1986 to December 1992 treatment records from Dr. 
A.T., who practices in the area of internal medicine and 
heart diseases show that, in December 1986, physical 
examination revealed nothing significant.  These treatment 
records show treatment primarily for high blood pressure and 
other unrelated disorders.  Systolic blood pressure ranged 
from 140 to 170 and that diastolic blood pressure ranged from 
80 to 110.  A May 1992 treatment record shows that the 
veteran was asymptomatic.  A May 1992 record of an 
unidentified test includes a notation regarding incomplete 
right bundle branch block.  

The record also includes November 1992 to March 1993 
treatment records from W.P., M.D.  A November 1992 record 
shows that the veteran had high blood pressure and took 
occasional medications, that review of systems showed that 
cardiac evaluation was negative, that he never had chest or 
abdominal pain, and that genitourinary and gastrointestinal 
evaluations were negative.  It was noted that the veteran had 
had "big blood workup" that was "all ok" and that he had 
also had a normal electrocardiogram.  

Examination showed that blood pressure was 130/80 and 136/80 
in the right and left arms, respectively; that pulse rate was 
70; that respiratory rate was 14 and unlabored; and that the 
heart had regular rhythm and rate without murmur.  The 
abdomen was soft and nontender with no "HSM," no masses, 
and positive "BI."  The extremities had no edema or 
cyanosis and "PT's" were okay.  The assessment included 
blood pressure under control.  A March 1993 record shows that 
the veteran's symptoms included dizziness, that his blood 
pressure was 150/90, and that the assessment included 
elevated blood pressure.  

In a February 1993 statement, Dr. G.V. of the Philippine 
Heart Center reported that the veteran had been under his 
medical care for hypertensive vascular disease and 
hyperlipidemia, mixed.  January to February 1993 treatment 
records from the Philippine Heart Center and Dr. G.V. include 
no evidence of findings or diagnoses of ischemic or beriberi 
heart disease or dysentery.  

In March 1993, the RO received a December 1992 sworn 
statement from F.M., R.N.  In this statement, F.M. reported 
that the veteran had been treated by "the late" Dr. S. for 
loose bowel movements and malaria in 1942 after he was 
released from a "prison camp."  F.M. stated that she knew 
this because she was head nurse of Dr. S.' Clinic at that 
time.  She also reported that the clinical records from Dr. 
S' clinic no longer exist.  

In a May 1993, VA Form 10-0048, Former POW Medical History, 
the veteran reported that he had been a prisoner of war, that 
he was captured in April 1942 and returned to friendly 
control on August 1, 1942, that he continued military service 
for three years after repatriation; that he incurred no 
wounds or injuries during captivity, and that he was a 
gravedigger during captivity.  He stated that he experienced 
forced marches, that he weighed 120 pounds when he entered 
service, and that his lowest weight in captivity was 100 
pounds.  

The veteran reported that he had several disorders during 
captivity, including dysentery, diarrhea, beriberi, and 
fever.  He also stated that he did not experience the 
following during captivity: chest pain, rapid heart beats, or 
skipped or missed heart beats; swelling in the joints, legs, 
or feet; numbness, tingling, or pain in the fingers or feet; 
or numbness or weakness in the arms or legs.  He reported 
that he worked for 38 years after discharge and that his 
present state of health was good.  

At a May 1993 VA psychiatric examination, the veteran 
reported that he became physically sick when he was a 
prisoner of war; that, when he was released from the prisoner 
of war camp, he convalesced with his family; and that he 
subsequently joined the guerrilla forces and was in combat.  

The May 1993 report of General Medical POW Protocol 
Examination, and the May 1993 VA "Summary Sheet for Prisoner 
of War Protocol" show it was reported that the veteran's 
history included being a prisoner of war from April to August 
1942 during which time he suffered from several disorders 
including dysentery and beriberi, and that he had recovered 
without residuals.  It was noted that his current health 
problems included hypertension and hyperlipidemia.  

On examination, blood pressure was 154/88, pulse was 76 and 
regular, and respirations were 12.  The chest was clear, 
cardiac examination was unremarkable, and abdominal 
examination was within normal limits.  The diagnoses included 
status post prisoner of war with a history of dysentery, 
beriberi, worms, malaria, and vitamin deficiency, without 
residuals, and history of hypertension and hyperlipidemia, 
under treatment.  

May 1993 to September 1994 treatment records from Primary 
Health Care Associates and Dr. R.M. include no diagnoses or 
assessments of ischemic or beriberi heart disease or 
dysentery.  The assessments included hypertension; "HC," 
described as stable in July and August 1993, for which the 
veteran was prescribed Zocor; and one assessment each of 
questionable "T/A's" and rule out Parkinson's.  August 1993 
chest X-rays showed that the heart size was normal and the 
impression was no active cardiopulmonary disease.  The 
conclusion of an April 1994 bilateral carotid sonogram report 
was mild to moderate calcified atherosclerotic plaques are 
present in the anterior aspect of the right and left carotid 
bulbs; no sonographic evidence of significant carotid 
stenosis is seen.  

By rating decision dated in October 1993, the RO denied 
entitlement to service connection for several disorders, 
including dysentery, beriberi, and hypertensive vascular 
disease.  The veteran was informed of this determination by 
letter dated in November 1993, and he did not appeal.  

By letter dated in October 1994, St. Luke's Medical Center 
reported that that facility's patients index did not include 
the veteran's name.  

By rating decision dated in January 1995, the RO denied 
entitlement to service connection for hypertensive vascular 
disease currently claimed as hypertension.  The veteran was 
informed of this determination in a January 1995 letter and 
he did not appeal.  

On an April 1996 POW Information Sheet, the veteran reported 
that he was a prisoner of war from April to August 1942 and 
that, during that time, he had beriberi, malaria, diarrhea, 
and dysentery.  

In June 1996, the veteran submitted a May 1996 affidavit from 
E.E.  E.E. stated that he is a Filipino World War II veteran 
and that he met the veteran during the Death March from 
Bataan to Tarlac, and when they were both prisoners of war at 
Camp O'Donnel.  E.E. attested to the fact that the veteran 
had been incarcerated as a prisoner of war and had 
participated in the Death March.  

On a September 1996 VA examination report the examiner noted 
that the veteran's complaints included hypertension, 
hypercholesterolemia, dysentery, and indigestion.  It was 
noted that he had had hypertension since 1992, that he was 
currently taking medications for this, that he had an episode 
of nervousness and substernal chest discomfort in 
approximately 1992, and that he was given nitroglycerin on 
one occasion.  The examination report shows that he had never 
had further episodes of chest pain and that he did not carry 
nitroglycerin with him.  

The veteran did report that he experienced shortness of 
breath and could only walk about one half block before 
experiencing shortness of breath.  He did not complain of 
paroxysmal nocturnal edema, he had no peripheral edema, and 
he was not receiving beta blockers, long-acting nitrites, or 
sublingual nitroglycerin.  The examiner reported that the 
veteran took medication for hypercholesterolemia.  It was 
noted that the veteran's medications for an unrelated chronic 
knee disorder included Naproxen and Motrin which were 
difficult for him to tolerate because they upset his stomach 
and blurred his vision.  The examination report also shows 
that he had chronic indigestion which was exacerbated by his 
use of anti-inflammatory drugs and that he took Pepcid to 
control the epigastric distress.  The examiner reported that 
the veteran had had dysentery while in the prisoner of war 
camp, that he was cured by a Philippine doctor, that he had 
had mucus in his stools in the past, and that he currently 
had no symptoms. 

Examination revealed blood pressure of 120/82, pulse of 100, 
and normal respiration.  Examination of the neck revealed the 
jugular venous pressure to be equal to eight centimeters of 
blood; A&V waves were present; and the carotid upstroke was 
normal.  Cardiac examination showed a slight resting 
tachycardia, heart tones were normal, and there were no 
murmurs.  Examination of the abdomen revealed that the liver, 
kidneys, and spleen were not palpable and there was moderate 
epigastric tenderness.  The diagnosis included dysentery in 
past, not found in current examination; hypertension under 
good control with no evidence of ischemic heart disease or 
beriberi heart disease with chronic shortness of breath - 
confirmed diagnoses; hypercholesterolemia, confirmed 
diagnosis; malaria by history only, not found on current 
examination; and indigestion, type unknown, consider 
hyperacidity syndrome versus peptic ulcer disease - 
undetermined condition.  

A September 1997 private hospital stress echocardiography 
report shows that the test was performed to evaluate for 
coronary artery disease.  The pre-stress electrocardiogram 
impression was within normal limits; the pre-stress echo 
impression was normal symmetric LV motion; mild concentric 
left ventricular hypertrophy.  Left ventricular ejection 
fraction was 50-55 percent.  The post-exercise ST impression 
was J-Point depression in II, III, AVF, V4-V6.  There were no 
arrhythmias.  The stress echo findings were good symmetric 
augmentation of LV motion with only a question of a small 
infero-posterior area of minimal hypokinesis in the 
distribution of the distal left anterior descending coronary 
artery.  Left Ventricular ejection fraction was 60 percent.  
The conclusion was close to maximal stress echo showing no 
definite reperfusion ischemic response to exercise, but 
noteworthy was the poor cardiopulmonary conditioning.  

By letter dated in February 1998, Dr. R.M. of Primary Health 
Care Associates, reported that he had been the veteran's 
health care provider from May 1993 to the present.  Dr. R.M. 
stated that he had been treating the veteran for high blood 
pressure and arthritis.  

In a February 1998 affidavit, L.J. stated that he served in 
the military with the veteran, that they were forced to join 
the Bataan Death March, that they were prisoners of war, and 
that they "barely came out alive" due to malarial 
infections, starvation, and vitamin deficient food.  L.J. 
also seemed to indicate that they had had dysentery, 
beriberi, and diarrhea while prisoners of war.  L.J. reported 
that he saw the veteran on the morning of their release from 
the prisoner of war camp and that he was hardly recognizable, 
had hollow sunken eyes, and was frail and emaciated, pale and 
weak, and hardly able to walk.  

In a February 1998 affidavit T.B. stated that he served in 
the military with the veteran and that they had been forced 
to join the Death March to Camp O'Donnel, Capaz, Tarlac, and 
were prisoners of war.  T.B. reported that he was always with 
the veteran when he reported to their unit and when they were 
in the prisoner of war camp and that they were in the same 
barracks in the concentration camp.  T.B. stated that he 
attended to the veteran's medical needs as the veteran was 
totally helpless and bedridden and that the veteran had 
"suffered severely from practically all kinds of sickness 
like malnutrition, wet beri-beri, malaria, disentery [sic], 
diahrea [sic], influenza, kidney and lung infection."  T.B. 
also stated that the veteran had swelling of his upper and 
lower extremities in service which prevented him from 
walking.  T. B. reported that upon his release from the 
concentration camp, the veteran was immediately rushed to the 
care of doctors due to his failing health.  

On the July 1998 VA examination report the examiner noted 
that the claims file was reviewed prior to the examination.  
The veteran reported that he had been a prisoner of war 
during World War II and that he suffered wet beriberi with 
dependent edema at that time.  He reported that his current 
cardiac medications included Capoten and aspirin.  The 
veteran stated that he was able to exercise to a METs level 
of five and it was noted that he did not describe angina or 
use nitroglycerin.  Examination while sitting showed that 
pulse was 88 and regular, respiration was 12, and left arm 
blood pressure was 202/98; supine pulse was 84 and regular, 
respiration as 12, and right arm blood pressure was 204/100; 
and standing pulse was 88, respiration as 12, and right arm 
blood pressure was 188/92.  

Chest examination showed good chest expansion and diaphragm 
excursion and cardiac examination revealed no cardiomegaly, 
heaves, or thrills.  There were normal heart sounds, grade 
I/VI systolic ejection along the left sternal border, and 
peripheral pulse was intact without bruits.  There was no 
hepatomegaly and there was trace dependent edema.  The 
diagnosis was hypertension, see electrocardiogram and chest 
X-ray, and no evidence of ischemic heart disease, see stress 
echocardiogram.  

A July 1998 electrocardiogram report shows that there was 
normal sinus rhythm, consider left atrial enlargement, and 
otherwise normal electrocardiogram.  A July 1998 chest X-ray 
report shows that the cardiac size was normal.  There was 
slight asymmetry of the hemithoraces which was of uncertain 
clinical significance or etiology and was thought to perhaps 
be related to a slight curvature of the thoracic spine.  The 
impression included that there was an unusual density behind 
the aortic arch most likely related to spurring of the 
thoracic spine and that there was a curvature of the thoracic 
spine probably resulting in the appearance of asymmetrical 
hemithoraces.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease or endocarditis, including all 
forms of valvular heart disease, becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs chronic dysentery and 
beriberi or beriberi heart disease, to include ischemic heart 
disease in a former prisoner of war who experienced localized 
edema during captivity, to a degree of 10 percent or more at 
any time after service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A claim will also be found well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported continued symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997); 38 C.F.R. 
§ 3.303(b).  

A lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  

The term "service connection" refers to proof of incurrence 
or aggravation of disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. § 1154(b) addresses the question of whether a 
particular disease or injury was incurred or aggravated in 
service, not the questions of whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Id at 507; see Collette 
v. Brown, 82 F.3d 389 (1996).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran contends that service connection for ischemic 
heart disease, beriberi heart disease, and dysentery is 
warranted.  He avers that these disorders are directly 
related to service and his confinement as a prisoner of war 
during service. 


The Board notes that the veteran was a prisoner of war for 
more than 30 days.  Therefore, if ischemic heart disease, 
beriberi heart disease, or dysentery is manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active service, the disorder shall be service-
connected.  

The veteran has asserted that he had beriberi, dysentery, 
diarrhea, shortness of breath, and uneven faltering heart 
beats when he was a prisoner of war.  A copy of an Affidavit 
for Philippine Army personnel shows that he reported that he 
had diarrhea when he was a prisoner of war and beriberi 
immediately after his release.  He has also submitted 
affidavits from L.J. and T.B. in which these men aver that 
the veteran had beriberi and dysentery when he was a prisoner 
of war.  However, as lay persons the veteran, L.J., and T.B., 
are not competent to provide medical opinions regarding 
diagnoses such as beriberi and dysentery.  See Espiritu.  

Additionally, although the veteran has asserted that Dr. S. 
treated him for beriberi shortly after he was released from 
the prisoner of war camp, Dr. S's treatment records no longer 
exist.  The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

In her December 1992 sworn statement, F.M. reported that the 
veteran had been treated by "the late" Dr. S. for loose 
bowel movements and malaria in 1942 after he was released 
from a prisoner of war camp.  F.M. stated that she knew this 
because she was head nurse of Dr. S.' Clinic at that time.  
She also reported that the clinical records from Dr. S' 
clinic no longer exist.  Although F.M. has medical expertise, 
she did not report that the veteran had ischemic or beriberi 
heart disease or dysentery.  Additionally, F.M. was reporting 
treatment provided in 1942 and did not provide any evidence 
that the veteran has current dysentery or ischemic or 
beriberi heart disease which is required for a well grounded 
claim.  See Caluza.  

Even if the evidence did show that the veteran had beriberi 
and dysentery in service and/or heart disease within a year 
of service, the claims for service connection for ischemic 
and beriberi heart disease and dysentery are not well 
grounded because there is no competent evidence that the 
veteran currently has any of these disorders.  See Caluza.  
The May 1993 report of General Medical POW Protocol 
Examination includes the diagnosis of status post prisoner of 
war with a history of dysentery and beriberi, without 
residuals.  The September 1996 VA examiner's diagnosis 
included dysentery in past, not found in current examination; 
hypertension under good control with no evidence of ischemic 
heart disease or beriberi heart disease.  A September 1997 
private hospital stress echocardiography report conclusion 
was close to maximal stress echo showing no definite 
reperfusion ischemic response to exercise, but noteworthy is 
the poor cardiopulmonary conditioning.  

The July 1998 VA examiner's diagnosis included no evidence of 
ischemic heart disease.  A July 1998 electrocardiogram report 
shows that there was normal sinus rhythm, consider left 
atrial enlargement, and otherwise normal electrocardiogram.  
A July 1998 chest X-ray report shows that the cardiac size 
was normal and the impression included that there was an 
unusual density behind the aortic arch most likely related to 
spurring of the thoracic spine and that there was a curvature 
of the thoracic spine probably resulting in the appearance of 
asymmetrical hemithoraces.  

The veteran has reported that Dr. R.M. diagnosed ischemic 
heart disease which the veteran "suffered at Capas 
concentration camp while he was being held as prisoner of 
war" and that this heart disease had "been on and off 
condition up to the present."  However, Dr. R.M's treatment 
records include no diagnosis of ischemic heart disease and, 
in February 1998, Dr. R.M. reported that he had treated the 
veteran from May 1993 to the present for high blood pressure 
and arthritis.  The record includes no diagnosis of ischemic 
heart disease by Dr. R.M.  It is noted that the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

Additionally, although both the veteran and T.B. are 
competent to state that the veteran had swelling of his upper 
and/or lower extremities when he was a prisoner of war, they 
are not competent to provide a diagnosis of beriberi or 
ischemic heart disease or dysentery.  See Espiritu.  

The record contains no competent evidence that the veteran 
currently has ischemic or beriberi heart disease or 
dysentery.  In order for a claim to be well grounded, there 
must be competent evidence of a current disability.  See 
Caluza.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See also Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) and Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Chelte v. Brown, 10 
Vet. App. 268 (1997), to the same effect.

The Board notes that the veteran has reported that he had 
combat service.  However, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) could not possibly render the claims 
well grounded because they addresses the question of whether 
a particular disease or injury was incurred or aggravated in 
service, not the questions of whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Id at 507; see Collette 
v. Brown, 82 F.3d 389 (1996).  

Although there is evidence of hypertension, hypertensive 
vascular disease and hypertension were not shown within a 
year of service and these disabilities are not prisoner of 
war presumptive disorders under 38 C.F.R. § 3.309(c).  
Additionally, entitlement to service connection for these 
disorders was finally denied in an unappealed January 1995 
rating decision.  This decision addresses only beriberi and 
ischemic heart disease and dysentery.  



Therefore, as the record contains no competent evidence that 
the veteran currently has dysentery, ischemic heart disease, 
or beriberi heart disease, the veteran's claims for service 
connection for ischemic and beriberi heart disease and 
dysentery must fail as not well grounded.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
ischemic and beriberi heart disease, and dysentery.

Because the veteran's claims for service connection for 
ischemic and beriberi heart disease and dysentery are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a) (1998); Epps v. Gober, 126 
F.3d 1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit.  

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The RO informed the veteran of the type of 
evidence necessary to prevail in the December 1996 rating 
decision, the September 1997 statement of the case, a 
December 1997 letter, and the November 1998 supplemental 
statement of the case.  Additionally, this decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make his claims well-grounded, namely competent 
evidence that he currently has the claimed disabilities. 

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, the VA expanded 
its duty to assist the veteran in developing evidence to 
include the situation in which the veteran has not submitted 
a well-grounded claim.  See Veterans Benefits Administration 
Manual M21-1, Part III, Chapter 1, 1.03(a), and Part VI, 
Chapter 2, 2.10(f) (1996).  The veteran's representative 
further contends that the M21-1 provisions indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and that this requirement is 
binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; see also Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9 (1998), prior to determining that a claim is 
not well-grounded.  Additionally, the Court determined that, 
where the claimant has failed to submit a well-grounded 
claim, VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  See 
Epps.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993); 38 C.F.R. 
§ 19.5.  

The Board has determined, therefore, that, in the absence of 
a well-grounded claim, the VA has no duty to assist the 
veteran in developing his case.  

As the veteran's claims for service connection for ischemic 
and beriberi heart disease and dysentery are not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for ischemic and beriberi 
heart disease, the appeal is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for dysentery, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

